1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CARLOS WILLIAMS,                                  No. 2:19-cv-02345-TLN-KJN
12                       Plaintiff,
13           v.
14    SACRAMENTO COUNTY SHERIFF’S
      DEPARTMENT; RANCHO CORDOVA
15    POLICE DEPARTMENT,
16                       Defendants.
17    THOMAS WILLIAMS,                                  No. 2:20-cv-00598-KJM-DB
18                       Plaintiff,
19           v.
20    COUNTY OF SACRAMENTO; CITY OF                     RELATED CASE ORDER
      RANCHO CORDOVA; et al.,
21
                         Defendants.
22

23          Plaintiffs Carlos Williams and Thomas Williams filed a Notice of Related Cases in each
24   of the above-captioned actions on March 19, 2020. (ECF Nos. 9 and 4, respectively.)
25   Examination of the above-captioned actions reveals that they are related within the meaning of
26   Local Rule 123 (E.D. Cal. 1997). Pursuant to Rule 123 of the Local Rules of the United States
27   District Court for the Eastern District of California, two actions are related when they involve the
28
                                                       1
1    same parties and are based on the same or similar claim(s); when they involve the same

2    transaction, property, or event; or when they “involve similar questions of fact and the same

3    question of law and their assignment to the same Judge . . . is likely to effect a substantial savings

4    of judicial effort.” L.R. 123(a). Further,

5                   [i]f the Judge to whom the action with the lower or lowest number
                    has been assigned determines that assignment of the actions to a
6                   single Judge is likely to effect a savings of judicial effort or other
                    economies, that Judge is authorized to enter an order reassigning all
7                   higher numbered related actions to himself or herself.
8    L.R. 123(c).

9           Here, the actions involve similar and possibly overlapping parties, are based on many of

10   the same claims arising from the same underlying alleged facts and incident, and involve the

11   same questions of law. Consequently, assignment to the same judge would “effect a substantial

12   savings of judicial effort.” L.R. 123(a), see also L.R. 123(c).

13          Relating the cases under Local Rule 123, however, merely has the result that both actions

14   are assigned to the same judge, it does not consolidate the actions. Under the regular practice of

15   this Court, related cases are generally assigned to the judge and magistrate judge to whom the

16   first filed action was assigned. Should either party wish to consolidate the actions, the

17   appropriate motion or stipulation must be filed.

18          IT IS THEREFORE ORDERED that the action denominated 2:20-cv-00598-KJM-DB is

19   reassigned to District Judge Troy L. Nunley and Magistrate Judge Kendall J. Newman, and the

20   caption shall read 2:20-cv-00598-TLN-KJN. Any dates currently set in 2:20-cv-00598-KJM-DB
21   are hereby VACATED, and the parties are ordered to refile any pending motions before this

22   Court. The Clerk of the Court is to issue the Initial Pretrial Scheduling Order.

23          IT IS SO ORDERED.

24   DATED: April 7, 2020

25

26
27                                       Troy L. Nunley
                                         United States District Judge
28
                                                        2
